Case 5:20-cv-00823-ADS Document 19 Filed 11/17/20 Page 1 of 1 Page ID #:6017



      Laura E. Krank
                                                                    JS-6
  1   Attorney at Law: 220208
      Law Offices of Rohlfing & Kalagian, LLP
  2   211 East Ocean Boulevard, Suite 420
      Long Beach, CA 90802
  3   Tel.: (562) 437-7006
      Fax: (562) 432-2935
  4   E-mail: rohlfing.kalagian@rksslaw.com
  5   Attorneys for Plaintiff
      Laurie Anne Williams
  6
  7
                          UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION
  9
 10
 11   LAURIE ANNE WILLIAMS,                  ) Case No.: 5:20-cv-00823-ADS
                                             )
 12                                          ) ORDER OF DISMISSAL
                   Plaintiff,                )
 13                                          )
            vs.                              )
 14                                          )
      ANDREW SAUL,                           )
 15                                          )
      Commissioner of Social Security,       )
 16                                          )
                   Defendant.                )
 17                                          )
                                             )
 18
 19
            The above captioned matter is dismissed with prejudice, each party to bear
 20
      its own fees, costs, and expenses.
 21
            IT IS SO ORDERED.
 22
      DATE: 11/17/2020
 23                                /s/ Autumn D. Spaeth
                                ___________________________________
                                THE HONORABLE AUTUMN D. SPAETH
 24                             UNITED STATES MAGISTRATE JUDGE
 25
 26

                                             -1-
